

116 HR 8670 IH: Protecting our KIDS Act of 2020
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8670IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Ms. Kuster of New Hampshire (for herself and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the KIDS Act of 2008 to require sex offenders to provide online and mobile identifiers, and for other purposes.1.Short titleThis Act may be cited as the Protecting our KIDS Act of 2020.2.Direction to the Attorney GeneralSection 2(a) of the KIDS Act of 2008 (34 U.S.C. 20916(a)) is amended—(1)by striking The Attorney and inserting (1) In general.—The Attorney; and(2)by adding at the end the following:(2)Internet identifiersFor purposes of paragraph (1), the internet identifiers required to be provided—(A)shall include—(i)all identifiers used for communication on mobile applications and internet websites;(ii)all account names and identifiers used to access social networking platforms;(iii)mobile telephone numbers; and(iv)device ID information; and (B)shall not include personal passwords used to access social networking platforms..3.Social networking websiteSection 2(e)(1)(A) of the KIDS Act of 2008 (34 U.S.C. 20916(e)(1)(A)) is amended—(1)in the matter preceding clause (i), by inserting or mobile application after website; and(2)in clause (ii), by striking where such users are likely to include a substantial number of minors.4.Report to congressNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department of Justice shall submit to Congress a report on audit findings with respect to the implementation of—(1)section 2 of the KIDS Act of 2008 (34 U.S.C. 20916), as amended by this Act; and(2)section 3 of the KIDS Act of 2008 (34 U.S.C. 20917). 